Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146521                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 146521
                                                                    COA: 300959
                                                                    Kent CC: 09-011041-FC
  JASON LEE SHAVER,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we VACATE our order of
  September 20, 2013. The application for leave to appeal the December 4, 2012 judgment
  of the Court of Appeals is DENIED, because we are no longer persuaded that the
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2014
           t0121
                                                                               Clerk